                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                            SAN JOSE DIVISION

                                   6

                                   7     ROBERT HEATH, ET AL.,                              Case No. 15-cv-01824-BLF
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING PLAINTIFFS’
                                   9             v.                                         ADMINISTRATIVE MOTION TO
                                                                                            EXTEND DEADLINE TO FILE
                                  10     GOOGLE LLC,                                        MOTIONS TO COMPEL; LIFTING
                                                                                            STAY OF DEADLINE
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On September 25, 2018, Plaintiffs administratively moved to extend the deadline to file

                                  14   motions to compel from September 28, 2018 to October 5, 2018. Mot. at 1, ECF 379. Plaintiffs

                                  15   argued that Defendant had refused to meet and confer sufficiently in advance of the September 28

                                  16   deadline to allow them adequate time to draft their motions to compel. See generally id. Because

                                  17   Defendant’s opposition was not due until October 1, 2018, the Court stayed the deadline to file

                                  18   motions to compel until after it decided the present motion. See ECF 383. In response, Defendant

                                  19   argued that Plaintiffs’ predicament was self-inflicted because Plaintiffs waited until the final day

                                  20   possible to serve written discovery on Defendant, thus creating the shortest possible window in

                                  21   which to meet and confer and draft motions to compel—7 days. See generally Opp., ECF 387.

                                  22   Because Defendant’s lead counsel was in trial but was required to attend the meet and confer

                                  23   under Judge DeMarchi’s Standing Order, Defendant could not meet and confer sufficiently in

                                  24   advance of the deadline to satisfy Plaintiffs. Id. Defendant argues that Plaintiffs’ service of

                                  25   discovery requests on the last possible day demonstrates a lack of diligence that does not warrant

                                  26   extension of the deadline. Id. at 3–5.

                                  27          Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.

                                  28   16(b), and good cause requires a showing of due diligence. See Johnson v. Mammoth Recreations,
                                   1   Inc., 975 F.2d 604, 609 (9th Cir. 1992); Thomason v. City of Fowler, No. 1:13-CV-00336-AWI,

                                   2   2014 WL 4436385, at *6 (E.D. Cal. Sept. 9, 2014). The Court agrees with Google that Plaintiffs

                                   3   have not demonstrated good cause for extending the motion to compel deadline, given that their

                                   4   service of discovery requests on the final possible day forced them to request a meet and confer

                                   5   with Google before Google had even had a chance to serve its responses. See Opp. at 1–2. As

                                   6   such, Plaintiff’s motion is DENIED and the stay of the deadline is LIFTED. The Court granted

                                   7   the stay on September 26, 2018, two days before the September 28 deadline. As such, any

                                   8   motions to compel in this case are due on or before October 5, 2018, two days from the issuance

                                   9   of this order.

                                  10           IT IS SO ORDERED.

                                  11

                                  12   Dated: October 3, 2018
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
